Citation Nr: 0806589	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO. 05-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

An October 1998 letter which appears to be from the Social 
Security Administration (SSA) shows that the veteran applied 
for SSA disability benefits in October 1990 and was denied 
any benefits. However, February 2005 VA treatment records 
show that the veteran reported being in receipt of SSA 
disability benefits. 

The SSA file has not been associated with the veteran's 
claims file. VA has a duty to obtain SSA records when they 
may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007). 

The record shows the veteran is in receipt of service 
connection for intervertebral disc syndrome, mild 
degenerative changes of the bilateral knees, and erectile 
dysfunction. The veteran claims he is unable to work because 
of these disabilities. There are several statements from 
medical providers indicating that the veteran cannot work 
because of his disabilities. However, the veteran has 
multiple nonservice connected disabilities as well, and it is 
unclear from the record if the veteran is unable to work 
solely because of his service-connected disabilities. 
Additionally, the current medical evidence of record 
indicates that there is a significant emotional overlay 
component to the veteran's orthopedic disabilities and the 
medical evidence which purports to show that the veteran is 
unemployable due to his disabilities does not address this 
issue. In light of these facts, a new VA examination is 
necessary to determine if the veteran's service-connected 
disabilities alone preclude him from all forms of 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2. If a preliminary review of the 
evidence received from the SSA reflects 
that the veteran is not eligible for a 
total rating due to individual 
unemployability, the AMC/RO will then 
afford the veteran a VA examination to 
assess whether the veteran's service-
connected disabilities preclude him from 
all forms of substantially gainful 
employment consistent with his education 
and work experience. Stated 
alternatively, the AMC/RO will direct a 
VA medical examination if necessary to 
adjudicate the claim. The veteran's 
claims file must be made available to the 
examiner in connection with the 
examination and the examiner must report 
receipt and review of the claims folder 
and this remand in any report generated.

3. After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
AMC/RO should review the record, to 
include all evidence received since the 
October 2005 Supplemental Statement of 
the Case, and readjudicate the claim. 
If the benefits sought remain denied, 
the veteran should be issued an 
appropriate Supplemental Statement of 
the Case, and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



